Citation Nr: 0621716	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for thorocotomy and mediastinoscopy scars.

Entitlement to an initial compensable disability rating for 
left hilar mass (etiology unknown) with positive group G 
streptococcus sputum culture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that granted the veteran's claims of 
entitlement to service connection for (1) thorocotomy and 
mediastinoscopy scars with an evaluation of 10 percent, and 
(2) left hilar mass (etiology unknown) with positive group G 
streptococcus sputum culture with an evaluation of 0 percent.  
The veteran perfected timely appeals of these determinations 
to the Board.


FINDINGS OF FACT

1.  The veteran's superficial thorocotomy and mediastinoscopy 
scars are painful on examination.

2.  The veteran has not specifically been diagnosed as having 
interstitial lung disease, restrictive lung disease, or 
obstructive lung disease.

3.  The veteran's Forced Vital Capacity (FVC) was measured at 
76 percent predicted, post-bronchodilators.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for thorocotomy and mediastinoscopy scars are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.1, 4.3, 4.7 4.118, 
Diagnostic Code 7804 (2005).

2.  The criteria for a 10 percent disability rating for a 
left hilar mass (etiology unknown) with positive group G 
streptococcus sputum culture are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.97, Diagnostic 
Codes 6600, 6824-6833, 6840-6845 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, VA satisfied its duty to notify by means of 
February 2001 and July 2003 letters from the AOJ to the 
veteran, which together informed him of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, where the original claim involves basic 
entitlement to service connection, as in this case, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  VA notified the 
veteran of the criteria to establish an increased disability 
rating in a July 2003 letter, and thereafter readjudicated 
his claim.  The Board thus finds no risk of prejudice to the 
veteran with respect to this element.  Also, as the Board 
concludes below that the preponderance is against the 
veteran's claim for increased rating for thorocotomy and 
mediastinoscopy scars, and in light of the Board's favorable 
decision below with respect to the veteran's claim for left 
hilar mass, any questions as to the appropriate effective 
date to be assigned are rendered moot.  Therefore, despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for increased initial evaluations.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
veteran's service medical and personnel records, a VA medical 
examination, a VA pulmonary function test, VA medical 
treatment records, and statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained either by VA or 
by the veteran.

II. Initial disability evaluations

Disability evaluations are based on average impairment in 
earning capacity, and are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the questions for consideration are the propriety of 
the initial evaluations assigned after grants of service 
connection, evaluation of the medical evidence since the 
effective dates of the grants of service connection and 
consideration of the appropriateness of "staged ratings", 
whereby it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period, is required.  See 
Fenderson  v. Brown, 12 Vet. App. 119, 126 (1999).

A. Evaluation in excess of 10 percent for thorocotomy and 
mediastinoscopy scars

The veteran first argues that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
thorocotomy and mediastinoscopy scars.

The Board notes that since the veteran's claim was first 
filed, the criteria for rating tender or painful superficial 
scars has changed, but that for the purposes of this case, 
such change was insignificant.  Prior to August 30, 2002, a 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804 (2002).  Currently, a superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, DC 7804 (as revised on August 30, 2002).  
Scars may also continue to be rated based on any limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 7804 
(as revised on August 30, 2002).

On February 2002 VA examination, the veteran was noted to 
have a healed scar, approximately 32 cm, going from the left 
scapula downward and then anteriorly toward his left breast, 
which was tender at the distal portion on palpation.

In short, the evidence of record shows that the veteran 
suffers from a superficial scar that is painful on 
examination but does not result in limitation of any 
function.  Because 10 percent is the only compensable rating 
allowed for such a scar, a rating in excess of 10 percent is 
not warranted.

B. Compensable evaluation for left hilar mass (etiology 
unknown) with positive group G streptococcus sputum culture

The veteran next argues that he is entitled to an initial 
evaluation in excess of 0 percent for his service-connected 
left hilar mass (etiology unknown) with positive group G 
streptococcus sputum culture.

The veteran is currently rated under DC 6824 for a chronic 
lung abscess.  Under DC 6824, residuals of the veteran's 
chronic lung abscess disability are rated, depending on the 
specific findings, as interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis.  38 C.F.R. § 4.97, DC 6824.

Interstitial lung disease is rated under the General Rating 
Formula for Interstitial Lung Disease.  Under this formula, a 
100 percent rating is assigned for Forced Vital Capacity 
(FVC) measured at less than 50 percent of that predicted; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) measured at less than 40 
percent predicted; or maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.  A 60 percent rating is 
assigned for FVC measured at 50-64 percent predicted; or DLCO 
(SB) measured at 40-55 percent predicted; or maximum exercise 
capacity at 15-20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent rating is 
assigned for FVC measured at 65-74 percent predicted; or DLCO 
(SB) measured at 56-65 percent predicted. A 10 percent rating 
is assigned for FVC measured at 75-80 percent predicted; or 
DLCO (SB) measured at 66-80 percent predicted.  38 C.F.R. 
4.97, DCs 6825 to 6833 (as in effect since October 2, 1996).

Restrictive lung disease is also rated according to the 
degree of impairment on pulmonary function tests.  A 10 
percent rating is warranted where pulmonary function testing 
reveals that Forced Expiratory Volume in one second (FEV-1) 
is 71 to 80 percent predicted; Forced Expiratory Volume in 
one second as a percentage of Forced Vital Capacity (FEV-
1/FVC ) is 71 to 80 percent; or where DLCO (SB) is 66 to 80 
percent predicted.  A 30 percent rating is warranted where 
pulmonary function testing reveal that FEV-1 is 56 to 70 
percent predicted; FEV-1/FVC is 56 to 70 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating 
is warranted where pulmonary function testing reveal that 
FEV-1 is 40 to 55 percent predicted; FEV- 1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent predicted.  
38 C.F.R. § 4.97, DCs 6840-6845 (2005).

Chronic bronchitis is rated under DC 6600.  Under 6600, A 10 
percent evaluation is warranted for or pulmonary impairment 
when FEV-1 or FEV-1/FVC is 71-80 percent of predicted, (DLCO 
(SB)) is 66-80 percent of predicted.  A 30 percent evaluation 
is warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of 
predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 
60 percent rating is warranted when FEV-1 is 40 to 55 percent 
predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 
55 percent predicted, or maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 
percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6600 (2005).

In rating lung disabilities, the Board considers post-
brochodilation pulmonary function test measurements, rather 
than pre-bronchodilation measurements.  See 61 Fed. Reg. 
46720-02, 43723.

The Board notes that the veteran has not been specifically 
diagnosed as having interstitial lung disease, restrictive 
lung disease, or obstructive lung disease.  On examination in 
August 2002, the diagnosis was no indication of any active 
lung disease at the time.  However, on VA pulmonary function 
test in February 2002, the veteran's FVC was measured at 76 
predicted, post-bronchodilators, FEV-1 at 84 percent 
predicted, post-bronchodilators, FEV-1/FVC at 89 percent, and 
DLCO at 94 percent.

Based on these test results, the veteran would only qualify 
for a compensable rating if rated under the General Rating 
Formula for Interstitial Lung Disease, where a 10 percent 
rating is assigned for FVC measured at 75-80 percent 
predicted.  Broadly interpreting DC 6824 in the veteran's 
favor, but in a manner consistent with the facts of this 
case, the Board determines that the veteran should be rated 
under the General Rating Formula for Interstitial Lung 
Disease.  Therefore, resolving all doubt in the veteran's 
favor, because the veteran's FVC was measured at 76 
predicted, post-bronchodilators, the veteran meets the 
criteria for a 10 percent rating under Diagnostic Code 6824 
for chronic lung abscess.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for thorocotomy and mediastinoscopy scars is denied.

Subject to the law and regulations governing payment of 
monetary benefits, entitlement to an initial 10 percent 
disability rating for left hilar mass (etiology unknown) with 
positive group G streptococcus sputum culture is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


